Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 1 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 2 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 3 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 4 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 5 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 6 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 7 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 8 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 9 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 10 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 11 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 12 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 13 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 14 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 15 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 16 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 17 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 18 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 19 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 20 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 21 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 22 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 23 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 24 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 25 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 26 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 27 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 28 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 29 of 38




                                                              EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 30 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 31 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 32 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 33 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 34 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 35 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 36 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 37 of 38




                                                               EXHIBIT B
Case 4:19-cv-01161 Document 1-2 Filed on 03/29/19 in TXSD Page 38 of 38




                                                               EXHIBIT B
